EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. TW 109102380, filed on 2020/01/22.

Allowable Subject Matter

3.	Claims 1-21 are allowed.

4.	The following is an examiner’s statement of reasons for allowance:

Zhang et al. (US PGPub./Pat. 11106078) teach a display panel and a display device are provided. The display panel includes an array substrate, a color filter substrate, and a liquid crystal layer disposed between the array substrate and the color filter substrate. The array substrate includes at least one transparent support column for supporting the array substrate and the color filter substrate to form the liquid crystal layer, and at least one fingerprint sensor disposed at a position corresponding to the transparent support column. The display device includes the display panel.

MARTINSSON (US PGPub./Pat. 20220103765) teach a method of configuring an optical biometric imaging device comprising a photodetector pixel array, the method comprising: acquiring a biometric image of a biometric object using a first binning setting for binning of detection signals from subarrays of the photodetector pixels into a single pixel value; determining a measure indicative of the feature resolution of the biometric image; and determining, when the measure indicates that the feature resolution is below a feature resolution threshold, a second binning setting adapted to provide a higher feature resolution compared to the feature resolution of the biometric image.

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a display device including 

“…one optical sensor disposed at a position of the circuit substrate where there is no image display unit disposed thereon, a quantity ratio of the plurality of image display units and the at least one optical sensor being between 1 and 100000.” (Claim 1; Claim 10 is similar), in combination with the ALL elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628